     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 1 of 6


 1   McGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     HENRY Z. CARBAJAL III
 3   KEVIN K. KHASIGIAN
     Assistant United States Attorneys
 4   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00286-DAD-BAM

12                                         Plaintiff,    STIPULATION AND ORDER EXTENDING
                                                         THE ANCILLARY DEADLINES
13                               v.

14    HAITHAM EID HABASH,
       aka Eddie Habash,
15    ZAID ELODAT,
      RAMSEY JERIES FARRAJ, and
16    MAJED BASHIR AKROUSH,
       aka Mike Akroush,
17     aka Magic Mike,

18                                         Defendants.

19

20           On July 21, 2017, Firyal Akroush, Mathew Akroush, Michael Akroush, and Michelle

21   Akroush (hereafter “Petitioners”) filed ancillary petitions in the above-entitled case. See ECF

22   Nos. 249, 253. On July 13, 2020, Petitioners filed an amended ancillary petition. See ECF No.

23   545. The Court set a discovery schedule in the ancillary proceeding. See ECF No. 547. With the

24   Court’s approval, the United States and Petitioners hereby request an order extending the current

25   ancillary schedule set forth below.

26           The United States and Petitioners’ counsel stipulate and agree to the following:

27                                            I. PRIOR PROCEEDINGS.

28           1.        On October 8, 2015, defendant Majed Bashir Akroush (“Akroush”) and others
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE      1
     ANCILLARY HEARING
     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 2 of 6


 1   were charged by indictment with multiple narcotics offenses and conspiracy to commit such

 2   offenses in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. ECF No. 1, Counts 1 to 6.

 3   Ramsey Farraj and Akroush were charged with conspiracy to structure in violation of 18 U.S.C. §

 4   371. Id., Count 7. The indictment sought forfeiture of Akroush’s interest in all property which

 5   constitutes or is derived from proceeds traceable to or which facilitated a violation of 21 U.S.C.

 6   §§ 841(a)(1), 841(b)(1)(C), and 846, and any property involved in or traceable to a violation of 18

 7   U.S.C. § 371. Id., Forfeiture Allegation. That property included the following:

 8                  a.      Real property located at 12348 Lene Place, Bakersfield, Kern County,

 9                          California, APN: 387-150-05-00-9;

10                  b.      Real property located at 12208 Vista Montana Drive, Bakersfield, Kern

11                          County, California, APN: 387-310-06-00-8;

12                  c.      Real property located at 4872 West 140th Street, Hawthorne, Los Angeles

13                          County, California, APN: 4147-021-0201;

14                  d.      Approximately $50,015.94 seized from Wells Fargo Bank account number

15                          1890335381;

16                  e.      The domain name and website hosted at www.bluewhalestore.com; and

17                  f.      The domain name and website hosted at www.worldofincense.com.

18          2.      On March 14, 2016, the United States filed a Bill of Particulars seeking forfeiture

19   of the above-listed property in addition to the following:

20                  a.      Approximately $199,181.00 in U.S. Currency;
21                  b.      Approximately $33,460.0 in U.S. Currency seized from Citibank safe

22                          deposit box #1023-5, held in the names of Majed Akroush and Firyal

23                          Akroush;

24                  c.      Approximately $200,000.00 in U.S. Currency seized from Citibank safe

25                          deposit box #3511-7, held in the names of Majed Akroush and Firyal

26
     1
27    This property was subject to forfeiture as to the interests of defendant Haitham Habash, which
     was resolved by the preliminary order of forfeiture entered against him and which became final at
28   defendant Habash’s sentencing on April 15, 2029. ECF Nos. 410, 440.
                                                        2
     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 3 of 6


 1                         Akroush;

 2                  d.     Approximately $39,000.00 seized from wells Fargo Bank account

 3                         #9374809227, held in the name of A/Z Inc. dba A to Z Auto Sales;

 4                  e.     Approximately $19,800.00 seized from Wells Fargo Bank account

 5                         #1404375519, held in the names of Mathew Akroush and Firyal Akroush;

 6                  f.     Approximately $19,800.00 seized from Wells Fargo Bank account

 7                         #1404375493, held in the name of Michelle Akroush;

 8                  g.     Approximately $19,800.00 seized from Wells Fargo Bank account

 9                         #1404375501, held in the name of Michael Akroush;

10                  h.     One Rolex Oyster Perpetual Cosmograph Watch; and

11                  i.     1962 Chevrolet Impala, VIN: 21867B189452.

12   ECF No. 127.

13          3.      On February 21, 2020, Akroush was charged by superseding indictment with

14   multiple narcotics offenses and conspiracy to commit such offenses in violation of 21 U.S.C. §

15   841(a)(1), 841(b)(1)(C), and 846, and conspiracy to structure transactions to evade reporting

16   requirement in violation of 18 U.S.C. § 371. ECF No. 414. The superseding indictment sought

17   forfeiture of Akroush’s interest in all property which constitutes or is derived from proceeds

18   traceable to or which facilitated a violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846, and

19   any property involved in or traceable to a violation of 18 U.S.C. § 371. Id., Forfeiture Allegation.

20   That property included the following:
21                  a.     Real property located at 12348 Lene Place, Bakersfield, Kern County,

22                         California, APN: 387-150-05-00-9;

23                  b.     Real property located at 12208 Vista Montana Drive, Bakersfield, Kern

24                         County, California, APN: 387-310-06-00-8;

25                  c.     The domain name and website hosted at www.bluewhalestore.com;

26                  d.     The domain name and website hosted at worldofincense.com;
27                  e.     Approximately $50,015.94 seized from Wells Fargo Bank account number

28
                                                       3
     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 4 of 6


 1                             18903353812;

 2                     f.      Approximately $199,181.00 in U.S. Currency;

 3                     g.      Approximately $33,460.0 in U.S. Currency seized from Citibank safe

 4                             deposit box #1023-5, held in the names of Majed Akroush and Firyal

 5                             Akroush;

 6                     h.      Approximately $200,000.00 in U.S. Currency seized from Citibank safe

 7                             deposit box #3511-7, held in the names of Majed Akroush and Firyal

 8                             Akroush;

 9                     i.      Approximately $39,000.00 seized from wells Fargo Bank account

10                             #9374809227, held in the name of A/Z Inc. dba A to Z Auto Sales;

11                     j.      Approximately $19,800.00 seized from Wells Fargo Bank account

12                             #1404375519, held in the names of Mathew Akroush and Firyal Akroush;

13                     k.      Approximately $19,800.00 seized from Wells Fargo Bank account

14                             #1404375493, held in the name of Michelle Akroush;

15                     l.      Approximately $19,800.00 seized from Wells Fargo Bank account

16                             #1404375501, held in the name of Michael Akroush; and

17                     m.      1962 Chevrolet Impala, VIN: 21867B189452.

18             4.      On February 18, 2020, Akroush entered a guilty plea to the structuring conspiracy

19   as charged in count four in the superseding indictment. ECF No. 504. Akroush conceded the

20   forfeiture and the United States agreed to return the Rolex Watch, approximately $39,000.00
21   seized from Wells Fargo Bank account #9374809227, and to release the lis pendens recorded

22   against the residence located at 12208 Vista Montana in Bakersfield, California. Id. The United

23   States also informally agreed to the return of approximately $8,718.00 in U.S. Currency and some

24   electronic equipment.

25             5.      On March 3, 2020, the Court entered a Preliminary Order of Forfeiture, thus

26   initiating ancillary proceedings in which third parties could contest the forfeiture pursuant to 31
27

28   2
         This asset was listed twice in the allegation in error.
                                                            4
     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 5 of 6


 1   U.S.C. § 5317(c)(1)(B), incorporating 21 U.S.C. § 853(n). ECF No. 510. Thereafter, consistent

 2   with 21 U.S.C. § 853(n)(1), the United States published notice of the preliminary forfeiture order

 3   which will be filed with the court once publication is complete.

 4          6.      On July 13, 2020, Petitioners filed a petition to the following assets:

 5                  a.      Real property located at 12348 Lene Place, Bakersfield, Kern County,

 6                          California, APN: 387-150-05-00-9;

 7                  b.      Approximately $50,015.94 seized from Wells Fargo Bank account number

 8                          1890335381;

 9                  c.      Approximately $199,181.00 in U.S. Currency;

10                  d.      Approximately $33,460.0 in U.S. Currency seized from Citibank safe

11                          deposit box #1023-5, held in the names of Majed Akroush and Firyal

12                          Akroush;

13                  e.      Approximately $200,000.00 in U.S. Currency seized from Citibank safe

14                          deposit box #3511-7, held in the names of Majed Akroush and Firyal

15                          Akroush;

16                  f.      Approximately $19,800.00 seized from Wells Fargo Bank account

17                          #1404375519, held in the names of Mathew Akroush and Firyal Akroush;

18                  g.      Approximately $19,800.00 seized from Wells Fargo Bank account

19                          #1404375493, held in the name of Michelle Akroush;

20                  h.      Approximately $19,800.00 seized from Wells Fargo Bank account
21                          #1404375501, held in the name of Michael Akroush; and

22                  i.      1962 Chevrolet Impala, VIN: 21867B189452. ECF No. 73.

23          7.      On June 15, 2020, defendant Akroush was sentenced. ECF No. 541.

24                                II. THE ANCILLARY PROCEEDING

25          8.      On July 27, 2020, the Court ordered a discovery and ancillary schedule. See ECF

26   No. 547.
27          9.      With the Court’s approval, the United States and Petitioners request an order

28   extending all of the ancillary deadlines to allow for further investigation, including, but not
                                                        5
     Case 1:15-cr-00286-DAD-BAM Document 576 Filed 11/20/20 Page 6 of 6


 1   limited to, depositions. The parties therefore propose the following ancillary and discovery

 2   schedule:

 3
                 Event                  Current Deadline/Date                   Proposed Date
 4       Discovery Cutoff                 December 1, 2020                      March 1, 2021
          Last Day to File                 January 19, 2021                     Mary 17, 2021
 5      Dispositive Motions
      Oppositions to Dispositive   Within 14 days from filing date        Within 14 days from filing
 6            Motions                   of dispositive motions            date of dispositive motions
       Reply to Oppositions to     Within 7 days from filing date of     Within 7 days from filing date
 7      Dispositive Motions               opposition papers                  of opposition papers
 8       Ancillary Hearing           March 1, 2021 at 2:00 p.m.           June 28, 2021 at 2:00 p.m.

 9   Dated: November 19, 2020                               McGREGOR W. SCOTT
                                                            United States Attorney
10

11                                                By:       /s/ Kevin C. Khasigian
                                                            KAREN A. ESCOBAR
12                                                          KEVIN C. KHASIGIAN
                                                            Assistant United States Attorneys
13

14   Dated: November 18, 2020                     By:       /s/ Kevin G. Little
                                                            KEVIN G. LITTLE
15                                                          Attorney for Petitioners
                                                            (Approved by email on 11/18/20)
16

17   Dated: November 18, 2020                     By:       /s/ Virna L. Santos
                                                            VIRNA L. SANTOS
18                                                          Attorney for Petitioners
                                                            (Approved by email on 11/18/20)
19

20                                              ORDER

21          Before this Court is the United States’ stipulated request for an order extending the

22   ancillary deadlines as proposed by the parties. The proposed dates are adopted herein.

23   IT IS SO ORDERED.
24
        Dated:     November 19, 2020
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                        6
